Title: Enclosure: [“An Act Making Provision for the Debt of the United States"], 8 August 1794
From: Treasury Department,Hamilton, Alexander
To: 



[Philadelphia, August 8, 1794]
To all to whom these Presents shall come.

Whereas by an Act passed the fourth day of August in this present year, intitled “An Act making provision for the debt of the United States” it is among other things enacted that The President of the United States be authorised to cause to be borrowed on behalf of the United States a Sum or Sums not exceeding in the whole Twelve Millions of Dollars, and that so much of that Sum as may be necessary to the discharge of the said Arrears and Installments and (if it can be effected upon terms advantageous to the United States) to the paying off the whole of the said foreign debt, be appropriated solely to those purposes, and that the President be moreover further authorised to cause to be made such other Contracts respecting the said debt as shall be found for the Interest of the said States; provided nevertheless That no engagement nor Contract shall be entered into, which shall preclude the United States from reimbursing any sum or sums borrowed within fifteen years, after the same shall have been lent or advanced. And whereas by another Act passed the Twelfth day of August in the present year, intitled “An Act making provision for the reduction of the public debt” it is also among other things enacted that the President of the United States be authorised to cause to be borrowed on behalf of the United States a sum or sums not exceeding in the whole Two Millions of Dollars at an Interest not exceeding five per Cent.
And Whereas by Virtue of the said several Acts The President of the United States of America hath been pleased by a certain Commission or Warrant under his hand to authorise and empower the Secretary of the Treasury for the time being, by himself or any other Person or Persons to borrow on behalf of the United States within the said States or elsewhere, a sum or sums not exceeding in the whole Fourteen Millions of Dollars, and to make or cause to be made for that purpose such Contract or Contracts as shall be necessary and for the Interest of the said States; subject to the restrictions and limitations in the said several Acts contained.
And Whereas by an Instrument under my hand and the seal of the Treasury bearing date of the Twenty eight day of August One Thousand Seven hundred and Ninety reciting as above recited, I did by Virtue of the Commission, power or Warrant aforesaid, Authorise and empower Messrs. Wilhem & Jan Willink and Nicholas and Jacob Van Staphorst and Hubbard to borrow on behalf of the United States, a sum or sums not exceeding in the whole Three Millions of Florins subject to the restrictions and limitations in the said several Acts contained and above recited.
And Whereas by another Instrument under my hand and the Seal of the Treasury bearing date the first of September One Thousand Seven hundred and Ninety and reciting as above recited. I did likewise by Virtue of the said Commission, Power or Warrant Authorise and empower William Short Charge des Affaires of the United States at the Court of France, to borrow on behalf of the United States in any part of Europe a sum or Sums not exceeding in the whole fourteen Millions of Dollars and to make or cause to be made for that purpose such Contract or Contracts as shall be necessary and for the Interests of the said States; subject to the restrictions and limitations in the said Several Acts contained.
And Whereas sundry loans amounting together to Twenty Three Millions five hundred & fifty Thousand Current Guilders have been effected pursuant to the Powers aforesaid.
And whereas the said William Short is no longer in a Situation to execute the Power and Authority to him given as aforesaid, but John Q Adams Esquire hath been appointed Minister Resident of the United States at the Court of the Hague, and it hath pleased the President of the United States, that he should be charged with the business of superintending and making such further loans as the public service may require, pursuant to the Acts aforesaid.
Now therefore know ye that I Alexander Hamilton Secretary of the Treasury of the United States for the time being, by Virtue of the said Commission, Power or Warrant of the President of the United States of America have authorised and empowered, and by these presents do authorise and empower John Q Adams Esquire Minister Resident of the United States at the Court of the Hague to borrow on behalf of the United States in any part of Europe a sum or sums which together with the sum or sums heretofore borrowed by Virtue of the Powers and Authorities heretofore given pursuant to the said Acts, shall not exceed on the whole fourteen Millions of Dollars and to make or cause to be made for that purpose Such Contract or Contracts as shall be necessary and for the Interests of the said States; subject to the restriction and limitations in the Said Several Acts contained.
And for so doing this shall be your sufficient Warrant.
In Testimony whereof I have caused the seal of the Treasury to be affixed to these presents and have hereunto subscribed my hand the Eighth day of August in the year of our Lord 1794

Alexander HamiltonSecretary of the Treasy
In presence ofEdward Jones

